WOODLEY, Judge.
Relator was convicted in Criminal District Court of Dallas County of a felony and on April 6, 1965 was sentenced to a term of not less than 1 day nor more than 120 days in the penitentiary, sentence credited so as to begin December 28, 1964.
Relator has served the 120 day sentence without having been delivered to the Department of Corrections. The District Attorney of Dallas County agrees that he should be released immediately.
A question having arisen as to whether the Sheriff is authorized to release a prisoner he is ordered to deliver to the State Department of Corrections, and whether in view of Art. 119, Vernon’s Ann.C.C.P. a District Judge has authority to order a prisoner released, relator applied for and was granted a writ of habeas corpus by District Judge Henry King, returnable to this Court as provided in Art. 119, V.A.C. C.P.
The undisputed facts showing that relator has served his sentence of 120 days, the *281Sheriff of Dallas County is directed to release him.
No motion for rehearing will he entertained. The clerk is directed to issue mandate forthwith.